11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Zane Dabney Henry,                           * From the County Court at Law
                                               of Brown County,
                                               Trial Court No. P2000041.

Vs. No. 11-21-00055-CV                       * June 17, 2021

Teresa Henry, Administratrix of              * Per Curiam Memorandum Opinion
the Estate of Timothy Henry,                   (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered Zane Dabney Henry’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Zane Dabney Henry.